Title: To George Washington from Lieutenant John Knight, 10 January 1776
From: Knight, John
To: Washington, George



Sir
Northampton [Mass.] Jany 10th 1776

Many reasons as well as the unexpected lengthening time of my Captivity enduces me to take the liberty of addressing you on a Subject the propriety of which I must leave to your Judgement. Freedom from being a Prisoner, is the ultimate of my request, and as this great indulgence I conceive lyes entirely with yr Excellency, I must beg your attention one moment—to my reasons for this presumption. I have been employed in America since the Year 1763 on the Survey of the Sea Coasts, and since 1770 untill the hour of my Captivity commanded a Kings Vessel on that Service only; during all which time I can declare I never did a single injury to an American, or ever detain’d one of their Vessels (even on an Illicit Trade) tho’ often in my power; on the contrary I dare believe there are several will do me the Justice to acknowledge having received assistance from me when in distress. The Work I was then engaged on, was of a publick Nature, and intended for the Advantage of all, but as this unhappy dispute must necessar[i]ly put a Stop to that Service, there is not the least probability of my being employed (Should your goodness endulge me with my Liberty) there being so many Young Gentlemen with the Adml waiting for promotion, and many more seeking Employment, which to a

Man in my Situation, having a familly in America, would admit of no invitation. I should trespass on your patience to relate the particulars of my being made Prisoner at Machias, which I am confident, would appear most favourable for me, and no doubt influence you sir in a great measure to acquiesce with my entreaty. If Captain Stephen Smith the principal person of that place was near your Excellency, he would I am positive inform, that the proceedings with me there & the surgeon Mr McFadyen belonging to the Diligent, was altogether contrary to every practice in War.
I beg leave to Submit these facts to your Excelcys consideration and am with respect Your Excellency’s most Obedient very humble servant

John Knight

